
	

113 HR 5847 IH: Fifth Amendment Restoration Act of 2014
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5847
		IN THE HOUSE OF REPRESENTATIVES
		
			December 10, 2014
			Mr. Stockman introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To abolish civil asset forfeiture to the Federal Government.
	
	
		1.Short title
			This Act may be cited as the Fifth Amendment Restoration Act of 2014.2.FindingsCongress finds as follows:(1)Civil asset forfeiture is the seizure of private property by the government without due process of
			 law. Law enforcement officers routinely seize money, financial assets and
			 possessions simply by asserting their intuition or belief that the assets
			 or property are connected to some (often unspecified) illegal activity.(2)The burden of proof in asset forfeiture proceedings is placed entirely on the owner to prove his
			 innocence, instead of the government to prove guilt.(3)Seized property is often not returned, even if the owner is never convicted of a crime. Property is
			 often seized without even charging owners with a crime.(4)Many people cannot afford to fight in court to restore rightful ownership of their property.(5)Instead of returning property to its rightful owners, police and agencies often retain seized
			 property for their own use, or sell seized property and keep the income,
			 creating a vested incentive to seize property for salaries, vehicles, and
			 perks, giving rise to the euphemism, policing for profit.(6)Courts of justice are the proper and legal venue to determine if property is stolen or used in the
			 commission of a crime, not individual police officers or public officials.
			 Stolen property should always be returned to its lawful owners, and not
			 become the property of police departments.(7)The Fifth Amendment of the United States Constitution states, No person shall be … deprived of life, liberty, or property, without due process of law.(8)The abolition of civil asset forfeiture restores the Fifth Amendment right to not be deprived of
			 property without due process of law.3.Abolition of civil asset forfeiture(a)In generalExcept as provided in subsection (c), no property may be forfeited or seized under any civil asset
			 forfeiture law.(b)Prohibition on adoptive seizuresNo Federal agency may participate in or benefit from any multiple-jurisdiction, equitable sharing, or shared civil asset forfeiture program with any State or local government, nor accept or adopt
			 property seized by a State or local government.(c)Rules of construction(1)ContrabandNothing in this Act shall prohibit the forfeiture or seizure of contraband, including anything
			 prohibited by law from being imported or exported, and nothing in this Act
			 shall prohibit the forfeiture or seizure of anything the possession of
			 which is a crime.(2)Criminal seizuresNothing in this Act shall prohibit the forfeiture or seizure of property if the owner of that
			 property has first been convicted of a criminal offense that makes the
			 property subject to forfeiture or seizure.(d)Remedy for property not lawfully seizedProperty unlawfully seized in violation of this Act shall be restored to the owner of that property
			 with all deliberate speed.(e)DefinitionsIn this Act:(1)Civil asset forfeiture lawThe term civil asset forfeiture law means any provision of Federal law providing for the seizure or forfeiture of property other than
			 as a sentence imposed upon conviction for a criminal offense.(2)PropertyThe term property includes anything owned by a person or entity including real property and personal property
			 including financial assets and commonly held property owned by more than
			 one person.
